PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $35.00 for damage and destruction of her personal property alleged to have been caused by the negligence of the respondent. Claimant seeks the replacement cost of her stainless steel cooking pot which was damaged when the stove in her residence at a West Virginia University housing facility malfunctioned. Respondent admits the validity of this claim in the amount of $35.00, but states that funds were not appropriated for the fiscal year in question from which to pay such claim.
In view of the foregoing, the Court makes an award in the amount of $35.00.
Award of $35.00.